ORDER

PER CURIAM.
Defendant appeals the judgment entered upon her conviction by a jury of receiving stolen property in violation of § 570.080 RSMo 1994. Defendant was sentenced to sixty days imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the sole point on appeal to be without merit. A detailed opinion reciting the facts and legal principles would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth our reasoning. The judgment is affirmed in accordance with Rule 30.25(b).